DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 8-13, 15-28 are pending.
Claims 8 and 15 have been amended.
Claims 21-28 are new.
This action is Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an additional DC bus coupled to the AC bus and the renewable energy DC bus” but this limitation is unclear. It is unclear because DC power cannot be coupled with AC power for power distribution, and thus it is unclear what Applicant meant by coupling an AC bus to a DC bus. Applicant is advised to point out support for such a limitation in the specification. 
Claim 21 depends on claim 8 and recites “a second DC bus coupled between the AC bus and the additional DC bus”, but this limitation is also unclear. It is unclear because DC power cannot be coupled with AC power for power distribution, and thus it is unclear what Applicant meant by coupling an AC bus to a DC bus. Applicant is advised to point out support for such a limitation in the specification, and which one would be considered the additional DC bus, and which one would be considered the second DC bus.

Claim 15 recites a limitation similar in scope to claim 8 and is rejected for the same reason.
Claims 9-13 and 16-28 are dependent on claims 8 and 15 respectively, and are rejected based on dependency to a rejected claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. (hereinafter as Shaikh) PGPUB 2018/0052431, and further in view of Beg PGPUB 2019/0067989.
As per claim 15, Shaikh teaches a system for managing power within a data center [0002 and 0007: datacenter], the system comprising: 
a power distribution grid [FIG. 6 and FIG. 7] comprising: 
a primary power source [0062 and FIG. 7 non-volatile source];
one or more renewable energy sources [0062 and FIG. 7 volatile source];
a primary storage system for the data center [0063 and FIG. 7 power cache]; and
a plurality of switches within the power distribution grid [0058-0059: (power control switch), 0073: (switches used to allow replenishing of power caches)]; and 
a power controller [0044 and 0050: (optimization engine selects power dispatch strategy)] configured to:
determine a required power level for a data center [0033: (calculating dynamic power needs including usage levels of the datacenter)]; 
determine a level of renewable energy available from the one or more renewable energy sources [0035: (determining the power capabilities of variable power sources, including photovoltaic power source)]; 
determine a level of power available within the primary storage system for the data center [0035: (may further include determining storage capacity in power caches (primary storage system)); 0036: (based on how much power is available from power caches; if power cache is currently at capacity of 20%; thus the level of power available at the power cache is determined)]; and
operate the plurality of switches to selectively utilize power from a primary power source, the one or more renewable energy sources, and the primary storage system within the power distribution grid [0073, 0075-0076: (optimization engine selects power dispatch strategy and is implemented using switches to connect to the variable power source)] to charge the primary storage system [0029, 0037: (power cache is replenished from the variable power source)] or to selectively utilize power from the primary power source, the one or more renewable energy sources, and the primary storage system within the power distribution grid to power at least one of: server racks and IT equipment, a cooling system, or a lighting system [0007: (utilize alternative energy sources and/or renewable energy sources to power all of the data center) and 0037: (coupling the variable power sources directly to computing devices such as servers within a data center)].

Shaikh does not explicitly teach the primary source coupled to an AC bus; the one or more renewable energy sources coupled to a renewable energy DC bus; an additional DC bus coupled to the AC bus and the renewable DC bus; the primary storage system being coupled to the additional DC bus; the power controller coupled to the additional DC bus. Shaikh does not describe the details of the bus connections of the power sources.
Beg teaches using a battery to supplement renewable energy sources for power delivery, while turning off A/C or primary power. Beg is therefore similar to Shaikh because they teach selecting between primary, renewable, and battery power to a load. Beg further teaches the primary source coupled to an AC bus [FIG. 1 and 0035: AC input bus 122 coupled to utility grid 124]; the renewable energy sources coupled to a renewable energy DC bus [0035 and FIG. 1: (renewable energy sources 138 are coupled to DC input bus 132)]; an additional DC bus coupled to the AC bus and the renewable DC bus [FIG. 1 and 0044-0045: (DC output bus 142 (additional DC bus) is coupled to the AC bus 122 and DC bus 132 through element 110)]; the primary storage system being coupled to the additional DC bus [FIG. 1 and 0045: (internal battery is coupled to DC output bus to be charged)]; the power controller coupled to the additional DC bus [FIG. 1: (controller 170 is coupled to DC output bus 142 through its connections to converter 110 or through its connection to DC charger 144)]. Beg teaches the structure of various AC and DC buses being coupled together through a converter that is controlled by a controller.
The combination of Shaikh with Beg leads to an AC bus of nonvolatile sources, and a DC bus of volatile sources, being coupled to a converter that is controlled by an optimization engine, where the converter provides a DC output on a DC output bus connected to power cache and server loads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beg’s teachings of the AC bus, the DC bus, and the additional DC output bus in Shaikh. Beg teaches the details of the buses in Shaikh. One of ordinary skill in the art would have been motivated to provide the AC bus, DC bus, and DC output bus structure of Beg in Shaikh because it is more organized and it improves power reliability by allowing battery to also be charged from AC source if needed.
As per claim 16, Shaikh and Beg teach the system of claim 15, wherein the level of renewable energy is above the required power level for the data center, and the power controller is further configured to: operate the plurality of switches to utilize renewable energy to charge the primary storage system and to serve a workload of the data center [Shaikh 0028, 0036, 0061, and 0063: (if there is strong wind at night when power demand is low, excess power generated by the variable power source is used to replenish the power cache)].
As per claim 17, Shaikh and Beg teach the system of claim 15, wherein the level of renewable energy is below the required power level for the data center and the primary power source is not present, and the power controller is further configured to: operate the plurality of switches to utilize a combination of renewable energy and the primary storage system to serve a workload of the data center [Beg 0052: (if utility grid is not available, and renewable sources cannot provide enough power of the load, use a combination of renewable sources and energy from batteries to provide power to the load)].
As per claim 18, Shaikh and Beg teach the system of claim 15, wherein the level of renewable energy is below the required power level for the data center and the primary power source is present, and the power controller is further configured to: operate the plurality of switches to utilize a combination of renewable energy and the primary power source to charge the primary storage system and to serve a workload of the data center [Shaikh 0036-0037 and 0070: (replenishing of power sources, which occurs when volatile power source is available and when non-volatile power source is available to power the data center; power management is based on goals and how much power is available from power sources and power caches)]..
As per claim 19, Shaikh and Beg The system of claim 15, wherein a combination of the level of renewable energy and the primary storage system is below the required power level for the data center, and the power controller is further configured to: operate the plurality of switches to utilize a combination of renewable energy, the primary storage system, and the primary power source to serve a workload of the data center [Shaikh 0061: (power caches are used to supplement power sources (including renewable energy source and non-volatile energy sources) during peak power requirements; in other words, power cache can supply power along with volatile and nonvolatile power sources when peak power is required at a data center)].
As per claim 20, Shaikh and Beg teach the system as in claim 15, wherein the one or more renewable energy sources includes a photovoltaic power source [Shaikh 0028, 0030, 0032, and 0035].
As per claim 25, Shaikh and Beg teach the system of claim 15 wherein the plurality of switches includes a switch coupling the primary power source to the AC bus [Shaikh FIG. 6: (there are breakers 614 between buses and power source/generator, and thus there would be a breaker (switch) between AC bus and the primary power source)] and a switch coupling the renewable DC bus to the primary storage system [Beg 0045 and FIG. 1: (DC charger acts as a switch between DC output bus (renewable DC bus) and internal battery (primary storage system), and such switch is controlled by the controller)].
As per claim 27, Shaikh and Beg teach the system of claim 25 wherein the plurality of switches further includes a switch coupling the primary storage system to the primary power source [Beg FIG. 1 switch 180: (storage system connected to AC bus by way of breaker 180)] and a switch coupling the primary storage system to the one or more renewable energy sources [Beg 0045 and FIG. 1: (DC charger acts as a switch between renewable DC sources and internal battery (primary storage system), and such switch is controlled by the controller)].
As per claim 28, Shaikh and Beg teach The system of claim 15, further comprising a secondary storage system coupled between the one or more renewable energy sources and the server racks [Beg FIG. 1: (external battery 136 coupled to DC input bus of renewable energy sources, and to load 164)].


Claims 8-13, 21-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. (hereinafter as Shaikh) PGPUB 2018/0052431, and further in view of Patel et al. (hereinafter as Patel) USPAT 7,962,769 and Beg1 PGPUB 2019/0067989.
As per claim 8, Shaikh teaches a data center system [0002 and 0007: datacenter], comprising:
a primary power source [0062 and FIG. 7 non-volatile source];
one or more renewable energy sources [0062 and FIG. 7 volatile source];
a primary storage system for the data center [0063 and FIG. 7 power cache];
 a plurality of server racks [0037, 0059, 0067, and FIG. 6 and 7: (servers in racks)]; 
a cooling system [0003 and 0042: HVAC]; and 
a power controller [0039, 0042, and 0044: (optimization engine 310)] coupled to the plurality of server racks and the cooling system [FIG. 7: (optimization engine is indirectly coupled to server racks and equipment in the data center including HVAC)], the power controller configured to:
determine a required power level for a data center [0033: (calculating dynamic power needs including usage levels of the datacenter)]; 
determine a level of renewable energy available from the one or more renewable energy sources [0035: (determining the power capabilities of variable power sources, including photovoltaic power source)]; 
determine a level of power available within the primary storage system for the data center [0035: (may further include determining storage capacity in power caches (primary storage system)); 0036: (based on how much power is available from power caches; if power cache is currently at capacity of 20%; thus the level of power available at the power cache is determined)]; and 
selectively utilize renewable energy from the one or more renewable energy sources to charge the primary storage system [0029, 0037: (power cache is replenished from the variable power source)] or power at least one of: server racks and IT equipment, a cooling system, or a lighting system [0007: (utilize alternative energy sources and/or renewable energy sources to power all of the data center) and 0037: (coupling the variable power sources directly to computing devices such as servers within a data center)].

Shaikh does not explicitly teach the primary source coupled to an AC bus; the renewable energy sources coupled to a renewable energy DC bus; an additional DC bus coupled to the AC bus and the renewable DC bus; the primary storage system being coupled to the additional DC bus; a lighting system; the power controller coupled to the additional DC bus and the lighting system. However, it is obvious to one of ordinary skill in the art that a data center has a lighting system because a data center is a building, and buildings have lighting systems. Nonetheless, Shaikh does not mention a lighting system in a data center, and does not describe the details of the bus connections of the power sources.
Patel teaches providing renewable power sources and non-renewable power source to a system manager for power delivery in a data center. Patel is therefore similar to Shaikh because they teach selecting between renewable power and non-renewable power for power delivery in a data center using a controller. Patel further teaches a lighting system [col. 3 lines 52-55: lighting], and the power controller coupled to the additional the lighting system [col. 3 lines 52-55: (system manager (equivalent to a power controller) controls power delivery to other components in the data center such as the lighting)]. Patel uses a controller that controls lighting, and thus the controller is coupled to the lighting.
The combination of Shaikh and Patel leads to Shaikh’s optimization engine being connected to the lighting system, in order to control power delivery to the lighting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Patel’s teachings of providing and controlling lights in Shaikh’s data center. One of ordinary skill in the art would have been motivated to provide and control lights in a data center so that people entering the data center can see and move around.
Shaikh and Patel do not teach the primary source coupled to an AC bus; the renewable energy sources coupled to a renewable energy DC bus; an additional DC bus coupled to the AC bus and the renewable DC bus; the primary storage system being coupled to the additional DC bus; the power controller coupled to the additional DC bus.
Beg teaches using a battery to supplement renewable energy sources for power delivery, while turning off A/C or primary power. Beg is therefore similar to Shaikh and Patel because they teach selecting between primary, renewable, and battery power to a load. Beg further teaches the primary source coupled to an AC bus [FIG. 1 and 0035: AC input bus 122 coupled to utility grid 124]; the renewable energy sources coupled to a renewable energy DC bus [0035 and FIG. 1: (renewable energy sources 138 are coupled to DC input bus 132)]; an additional DC bus coupled to the AC bus and the renewable DC bus [FIG. 1 and 0044-0045: (DC output bus 142 (additional DC bus) is coupled to the AC bus 122 and DC bus 132 through element 110)]; the primary storage system being coupled to the additional DC bus [FIG. 1 and 0045: (internal battery is coupled to DC output bus to be charged)]; the power controller coupled to the additional DC bus [FIG. 1: (controller 170 is coupled to DC output bus 142 through its connections to converter 110 or through its connection to DC charger 144)]. Beg teaches the structure of various AC and DC buses being coupled together through a converter that is controlled by a controller.
The combination of Shaikh and Patel with Beg leads to an AC bus of nonvolatile sources, and a DC bus of volatile sources, being coupled to a converter that is controlled by an optimization engine, where the converter provides a DC output on a DC output bus connected to power cache and server loads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beg’s teachings of the AC bus, the DC bus, and the additional DC output bus in Shaikh and Patel. Beg teaches the details of the buses in Shaikh and Patel. One of ordinary skill in the art would have been motivated to provide the AC bus, DC bus, and DC output bus structure of Beg in Shaikh and Patel because it is more organized and it improves power reliability by allowing battery to also be charged from AC source if needed.

As per claim 9, Shaikh, Patel, and Beg teach the system as in claim 8, wherein the level of renewable energy is above the required power level for the data center, and the power controller is further configured to: utilize renewable energy to charge the primary storage system and to power at least one of server racks, a cooling system, or a lighting system [Shaikh 0028, 0036, 0061, and 0063: (if there is strong wind at night when power demand is low, power generated by the variable power source is used to replenish the power cache)].
As per claim 10, Shaikh, Patel, and Beg teach the system as in claim 8, wherein the level of renewable energy is below the required power level for the data center and a primary power source is not present, and the power controller is further configured to: utilize a combination of renewable energy and the primary storage system to power at least one of the server racks, the cooling system, or the lighting system [Beg 0052: (if utility grid is not available, and renewable sources cannot provide enough power of the load, use a combination of renewable sources and energy from batteries to provide power to the load)].
As per claim 11, Shaikh, Patel, and Beg teach the system as in claim 8, wherein the level of renewable energy is below the required power level for the data center and the primary power source is present, and the power controller is further configured to: utilize a combination of renewable energy and the primary power source to charge the primary storage system and to power at least one of the server racks, the cooling system, or the lighting system [Shaikh 0036-0037 and 0070: (replenishing of power sources, which occurs when volatile power source is available and when non-volatile power source is available to power the data center; power management is based on goals and how much power is available from power sources and power caches)].
As per claim 12, Shaikh, Patel, and Beg teach the system as in claim 8, wherein a combination of the level of renewable energy and the primary storage system is below the required power level for the data center, and the power controller is further configured to: utilize a combination of renewable energy, the primary storage system, and the primary power source to power the server racks, the cooling system, or the lighting system [Shaikh 0061: (power caches are used to supplement power sources (including renewable energy source and non-volatile energy sources) during peak power requirements; in other words, power cache can supply power along with volatile and nonvolatile power sources when peak power is required at a data center)].
As per claim 13, Shaikh, Patel, and Beg teach the system as in claim 8, wherein the one or more renewable energy sources includes a photovoltaic power source [Shaikh 0028, 0030, 0032, 0035].
As per claim 21, Shaikh, Patel, and Beg teach the system as in claim 8, further comprising a second DC bus coupled between the AC bus and the additional DC bus [Beg FIG. 1: (AC input bus 122 and DC input bus are coupled to an additional DC bus (output of DC charger to internal battery), and there is a second DC bus (DC output bus) coupled between the AC input bus and the output of DC charger to internal battery)].
As per claim 22, Shaikh, Patel, and Beg teach the system as in claim 21, further comprising an AC/DC converter coupled between the AC bus and the second DC bus [FIG. 1 converter 110 coupled between AC input bus and DC output bus (second DC bus)].
As per claim 23, Shaikh, Patel, and Beg teach the system as in claim 8, further comprising a switch coupled between the primary source and the AC bus [Shaikh FIG. 6: (there are breakers 614 between buses and power source, and thus there would be a breaker (switch) between AC bus and the primary power source)].
As per claim 24, Shaikh, Patel, and Beg teach the system as in claim 8, further comprising a second additional DC bus coupled to the renewable energy DC bus and the primary storage system [Beg FIG. 2: (output of internal battery connection 148 (second additional DC bus) to the DC input bus (renewable energy DC bus)].
As per claim 26, Shaikh, Patel, and Beg teach the system of claim 24 wherein the plurality of switches further includes a switch coupling the primary storage system to the additional DC bus  [Beg 0045 and FIG. 1: (DC charger acts as a switch between DC output bus (renewable DC bus) and internal battery (primary storage system), and such switch is controlled by the controller)].


Response to Arguments
Applicant’s arguments, see pages 9-12, filed 5/3/2022, with respect to the rejection(s) of claim(s) 8 and 15 under U.S.C. 103(a) and U.S.C. 102(a)(1) respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously presented prior art to address the newly added limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in previous Office Action on 2/3/22.